

114 SRES 207 ATS: Recognizing threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in efforts of the United States Government to promote democracy and good governance.
U.S. Senate
2015-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 207IN THE SENATE OF THE UNITED STATESJune 22, 2015Mr. Casey (for himself, Mr. Rubio, Mr. Wyden, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 25, 2015Reported by Mr. Corker, without amendmentDecember 8, 2015Considered and agreed to with an amended preambleRESOLUTIONRecognizing threats to freedom of the press and expression around the world and reaffirming freedom
			 of the press as a priority in efforts of the United States Government to
			 promote democracy and good governance.
	
 Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted at Paris December 10, 1948, states that everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive, and impart information and ideas through any media and regardless of frontiers;
 Whereas, in 1993, the United Nations General Assembly proclaimed May 3 of each year as World Press Freedom Day to celebrate the fundamental principles of freedom of the press, to evaluate freedom of the press around the world, to defend the media from attacks on its independence, and to pay tribute to journalists who have lost their lives in the exercise of their profession;
 Whereas, on December 18, 2013, the United Nations General Assembly adopted a resolution (A/RES/68/163) on the safety of journalists and the issue of impunity, which unequivocally condemns all attacks and violence against journalists and media workers, including torture, extrajudicial killings, enforced disappearances, arbitrary detention, and intimidation and harassment in both conflict and non-conflict situations;
 Whereas 2015 is the 22nd anniversary of World Press Freedom Day, which focuses on the theme Let Journalism Thrive! Towards Better Reporting, Gender Equality, and Media Safety in the Digital Age;
 Whereas the 2015 World Press Freedom prize was awarded to Syrian journalist and human rights activist Mazen Darwish, who remains imprisoned by the Assad regime;
 Whereas the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166; 22 U.S.C. 2151 note), which was passed by unanimous consent in the Senate and signed into law by President Barack Obama in 2010, expanded the examination of freedom of the press around the world in the annual human rights report of the Department of State;
 Whereas, according to Freedom House, only approximately 14 percent of the world’s inhabitants—or one in seven people—live in countries with a press ranked as Free by Freedom House;
 Whereas, according to Reporters Without Borders, 69 journalists and 19 citizen journalists were killed in 2014 in connection with their collection and dissemination of news and information;
 Whereas, according to the Committee to Protect Journalists, the 3 deadliest countries for journalists on assignment in 2014 were Syria, Ukraine, and Iraq;
 Whereas, according to the Committee to Protect Journalists, more than 40 percent of the journalists killed in 2014 were targeted for murder and 31 percent of journalists murdered reported receiving threats first;
 Whereas, according to the Committee to Protect Journalists, 650 journalists have been killed between 1992 and April 2015 without the perpetrators of such crimes facing punishment;
 Whereas, according to the Committee to Protect Journalists, the 5 countries with the highest number of journalist murders that go unpunished, measured from 2004 to 2014, are Iraq, Somalia, the Philippines, Sri Lanka, and Syria;
 Whereas, according to Reporters Without Borders, 853 journalists and 122 citizen journalists were arrested in 2014;
 Whereas, according to the Committee to Protect Journalists, 221 journalists worldwide were in prison as of December 1, 2014;
 Whereas, according to Reporters Without Borders, the 5 countries with the highest number of journalists in prison as of December 1, 2014, were China, Eritrea, Iran, Ethiopia, and Vietnam;
 Whereas, according to Reporters Without Borders’ 2015 World Press Freedom Index, Eritrea, North Korea, Turkmenistan, Syria, and China ranked lowest according to a range of criteria that include media pluralism and independence, respect for the safety and freedom of journalists, and the legislative, institutional and in­fra­struc­tur­al environment in which the media operate;
 Whereas, according to the Committee to Protect Journalists, in 2014 Syria was the world’s deadliest country for journalists for the third year in a row;
 Whereas, according to the International Federation of Journalists, more than 40 journalists and media staff have been killed since January 2015;
 Whereas, according to Reporters Without Borders, the Government of the Russian Federation continued to intensify its pressure on the media to bring independent news outlets under control or be throttled out of existence;
 Whereas Freedom House has cited a deteriorating environment for Internet freedom around the world and ranked Iran, Syria, China, Cuba, and Ethiopia as Not Free and having the worst obstacles to access, limits on content, and violations of user rights among the 65 countries and territories rated by Freedom House in 2014;
 Whereas freedom of the press is absolutely essential to the creation and maintenance of free and open societies and a key component of democratic governance, the activism of civil society, and socioeconomic development; and
 Whereas freedom of the press enhances public accountability, transparency, and participation: Now, therefore, be it
	
 That the Senate— (1)commemorates World Press Freedom Day by commending journalists like Mazen Darwish and others around the world for the vital role they play in supporting open and democratic societies, promoting government accountability, and strengthening civil society;
 (2)expresses concern about the threats to freedom of the press and expression around the world, and pays tribute to journalists who have lost their lives carrying out their work;
 (3)pays tribute to the journalists who have lost their lives carrying out their work; (4)calls on governments abroad to implement United Nations General Assembly Resolution (A/RES/68/163), by thoroughly investigating and seeking to resolve outstanding cases of violence against journalists, including murders and kidnappings, while ensuring the protection of witnesses;
 (5)condemns all actions around the world that suppress freedom of the press, including: the brutal murders of journalists by the terrorist group ISIS, violent attacks against media outlets like the French satirical magazine Charlie Hebdo, and kidnappings of journalists and media workers in eastern Ukraine by pro-Russian militant groups;
 (6)reaffirms the centrality of freedom of the press to efforts by the United States Government to support democracy, mitigate conflict, and promote good governance domestically and around the world; and
 (7)calls on the President and the Secretary of State— (A)to improve the means by which the United States Government rapidly identifies, publicizes, and responds to threats against freedom of the press around the world;
 (B)to urge foreign governments to transparently investigate and bring to justice the perpetrators of attacks against journalists; and
 (C)to highlight the issue of threats against freedom of the press year-round.